*510The opinion of the court was delivered by
Redeield, Ch. J.
The only question raised, in the present case, is in regard to the jurisdiction of the County Court. It is not usual to defeat the jurisdiction of any court, in civil actions, by rigid construction, where the matter is fairly doubtful. The course of the decisions of this court upon that subject, show that the jurisdiction invoked by the party in good faith, fairly believing in its validity, has most usually been sustained. And this is as it should be. It is sometimes perplexing to know precisely to which of two jurisdictions a case does properly belong. The present case seems to be somewhat of that character.
Upon one construction of the former report, this action would more properly fall to the jurisdiction of a justice court, i. e., if the payment is to be regarded as clearly applicable to that portion of the account, for which these defendants are not jointly liable. But those points do not very definitely appear. Indeed, nothing appears, but that the sum collected of Ezra Barker should be allowed, as a payment of the account. This is the form in which the matter is stated by the auditors, and the view taken of the case probably, by the plaintiff’s counsel, in bringing the action. And we are not prepared to say he did not act in good faith, and with all due circumspection ; and, in short, that it is not the proper construction of the case. We incline to think it is all that can certainly be made of both reports. The case, then, was properly brought in the County Court.
Judgment affirmed.